Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 21, 2020

                                            No. 04-20-00413-CV

                                 IN THE MATTER OF A.C., a Juvenile

                                      Original Mandamus Proceeding 1

                                                    ORDER

        Relator’s petition for writ of mandamus is DENIED.

        It is so ORDERED on October 21, 2020.



                                                                      _____________________________
                                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020JUV00455, styled State of Texas v. A.C., pending in the 289th Judicial
District Court, Bexar County, Texas, the Honorable Carlos Quezada Jr. presiding.